Title: To Benjamin Franklin from Alexander Lermonth, 25 June 1783
From: Lermonth, Alexander
To: Franklin, Benjamin


          
            Honoured Sir,
            Paris 25th June 1783
          
          Please to pardon this Address from an American Gentleman that has not the agreeable
            pleasure of Your Acquaintance, but from the Amaible Character you bear in life and in
            the World in General by that you are Well known to be a Gentleman of a most humane
            Temper and dispossition and one who a Heart that feels for every Man brought up in that
            Line and Capasity and thro. Unhappy Misfortunes is under the disagreeable necessity to
            let his Case be made known to so worthy a Gentleman as you are, permit me to inform you
            that I Traded from Edinton North Carolina to the Island of Saint Eustatua for Sixteen
            Years, in the Cource of that time I reallized by Trade a Fortune of Eight Thousand
            Pounds Sterling— This was all taken from me by Admiral Rodney when he took that Island.
            I with many more American Gentlemen had every thing taken from us we had in the
              World, I was then reduced from Living
            in Afflueence and plenty to a State of Want and distress. I went
            from Saint Eustatua to a Neighbouring Island called Saint Thomases from thence I got a
            Passage to Ostend in Flanders, having a Correspondant there that owed me Money but upon
            my Arrivall found he was dead by that means lost the debt he contracted with me, when in
            Saint Eustatua, I came to Paris from Flanders in hopes to meet with a Gentleman that
            owed me some Money but can hear nothing of him, by that means I am disappointed in my
            Expectations, permit me to Inform you that my Misfortunes and disappointments has
            reduced my present Circumstances to a much lower Eb than ever I was before, its true I
            am a Stranger in a manner to you, notwithstanding I have had the pleasure to see you in
            Philadelphia a good many Years ago, I was acquainted with a Good many Merchants there
            permit me to say that I always Lived in Affluence & plenty before my Misfortunes, I
            am here a Stranger in a Strange Country not having Money at present to enable me to pay
            for the Common Necessarys Life requires, from my distressed Situation I hope it may
            prevail upon your heart so far to pitty me, so that you may be pleased to assist me with
            a little Money. You may depend its like death to me to be reduced to the disagreeable
            necessity to ask a Favour at your hands, depend its far from my heart my Principles or
            dispossition to do a thing of the kind was it not real distress’ obliges me at present
            to it, your kind Compliance to my request will for ever oblige with due Esteem and
            Regard Your Excellencys Most Obedt. very humble Servt.
          
            Alexr. Lermonth
            His Excellency Benjamin Franklin Esqr.
          
         
          Addressed: His Excellency Benjamin
            Franklin Esqr. / Ambassador Plenepotentiary from the / United States of America to the
            Court / of France at Passy / near Paris
          Endorsed: Cost a Guinea
        